DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 83.  

2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because they include multiple reference characters that have been used to designate more than one distinct part or modification of a part.  Note at least the following reference characters have been improperly used to designate more than one distinct part or modification of a part in Figs. 21 and 22:  801, 802, 481, 84, 82 and FS.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informality:  The first paragraph of the specification should be updated to include the patent granted from U.S. Patent Application No. 16/116,227.  
Appropriate correction is required.

4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not describe the subject matter of each of claims 3-6.

Priority
5.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/116,227, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 30 and 31 of the current application are not adequately supported by the disclosure of the prior-filed application, Application No. 16/116,227.  
With respect to claim 30 there is no support for a single embodiment of the track which includes each drive/guide lug comprising: a plurality of elastomeric materials different from one another; and a reinforcing layer that has a greater tensile strength than each of the elastomeric materials and extends into the carcass towards an adjacent one of the drive/guide lugs.  For example, Fig. 16 is the only embodiment shown to have a layer 1605 that could be considered a reinforcing layers which extends into the carcass towards an adjacent one of the drive/guide lugs.  There is no support that this layer 1605 has a greater tensile strength than the plurality of elastomeric materials (e.g., including elastomeric materials both radially inward and radially outward of layer 1605) shown in Fig. 16.
With respect to claim 31, there is no support for a single embodiment of the track which includes each drive/guide lug comprising: at least three different materials, wherein a tensile strength of a non-elastomeric one of the different materials of the drive/guide lug is greater than a tensile strength of an elastomeric one of the different materials of the drive/guide lugs.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, there is no support in the original disclosure for a single embodiment of Applicant’s track having each drive/guide lug comprising: a plurality of elastomeric materials different from one another; and a reinforcing layer that has a greater tensile strength than each of the elastomeric materials and extends into the carcass towards an adjacent one of the drive/guide lugs as set forth in claim 30.  Further, there is no support in the original disclosure for a single embodiment of Applicant’s track having each drive/guide lug comprising: at least three different materials, wherein a tensile strength of a non-elastomeric one of the different materials of the drive/guide lug is greater than a tensile strength of an elastomeric one of the different materials of the drive/guide lugs as set forth in claim 31.  The specification does not describe such constructions, nor do the drawings show these claimed features in combination.  As such, there is no support that the inventors, at the time the application was filed, had possession of the claimed invention as set forth in claims 30 and 31.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


12.	Claims 2-6, 9, 11-14, 19-21, 23-26 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagne et al. (US 2005/0104450 A1; previously cited by Applicant; hereinafter “Gagne”).
	Regarding claim 2, Gagne discloses a track 18 for traction of a vehicle, the track being mountable around a plurality of wheels 12, 14, 16 for driving and guiding the track around the wheels, the track being elastomeric to flex as the track moves around the wheels (Fig. 1; paragraph [0015]), the track comprising: a carcass comprising a ground-engaging outer surface 20 and an inner surface 22 opposite to the ground-engaging outer surface (Fig. 2); and a plurality of drive/guide lugs 30 projecting from the inner surface of the carcass and spaced apart in a longitudinal direction of the track (Figs. 1, 3 and 4), each drive/guide lug comprising: an elastomeric layer (rubber layer defined between fabric layer 58 and inner surface 22 of track and outer surface 32 of drive/guide lug as shown in Fig. 4); and a reinforcing layer 58, wherein: a tensile strength of each of the reinforcing layer of the drive/guide lug is greater than a tensile strength of the elastomeric layer of the drive/guide lug (evident from the materials used to form the reinforcing layer as described in paragraph [0008]); and a given one of the reinforcing layers of the drive/guide lug extends into the carcass towards an adjacent one of the drive/guide lugs (Fig. 4; paragraph [0019]).  
	Gagne fails to disclose the use of a plurality of reinforcing layers in each drive/guide lug.
	Nonetheless, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the drive/guide lugs of Gagne to include a plurality of reinforcing layers as a mere duplication of parts that would provide the predictable result of better reinforcing the drive/guide lugs (See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	Regarding claim 3, Gagne discloses the given one of the reinforcing layers of the drive/guide lug extends into the carcass towards the adjacent one of the drive/guide lugs at a depth away from the inner surface of the carcass (Fig. 4).
	Regarding claim 4, Gagne discloses the given one (considered to be the most inwardly positioned duplicate reinforcing layer 58) of the reinforcing layers of the drive/guide lug extends into the carcass towards the adjacent one of the drive/guide lugs at a depth from the inner surface of the carcass greater than a thickness (thickness of elastomeric layer between the most outwardly duplicate reinforcing layer 58 and the inner surface 22 of the track) of the elastomeric layer of the drive/guide lug (evident from Fig. 4).
	Regarding claim 5, Gagne discloses the given one (considered to be either the original reinforcing layer 58 or the most inwardly positioned duplicate reinforcing layer 58) of the reinforcing layers of the drive/guide lug extends into the carcass towards the adjacent one of the drive/guide lugs at a depth from the inner surface of the carcass greater than a thickness of the given one of the reinforcing layers of the drive/guide lug (Fig. 4).
	Regarding claim 6, Gagne discloses the reinforcing layers of the drive/guide lug turn away from a center of the drive/guide lug at a base of the drive/guide lug (evident from Fig. 4).
	Regarding claim 9, Gagne discloses the elastomeric layer (rubber layer defined between fabric layer 58 and inner surface 22 of track and outer surface 32 of drive/guide lug as shown in Fig. 4) of the drive/guide lug is an outer layer of the drive/guide lugs that includes an outer surface 32 of the drive/guide lug (Fig. 4).
	Regarding claim 11, Gagne discloses at least one of the reinforcing layers of the drive/guide lug is non-elastomeric (paragraph [0008]).
	Regarding claim 12, Gagne discloses at least one of the reinforcing layers of the drive/guide lug is polymeric (paragraph [0008]).
	Regarding claim 13, Gagne discloses at least one of the reinforcing layers of the drive/guide lug is metallic (paragraph [0008]).
	Regarding claim 14, Gagne discloses plural ones (i.e., duplicate reinforcing layers 58) of the reinforcing layers of the drive/guide lug are non-elastomeric (paragraph [0008])
	Regarding claim 19, Gagne discloses respective ones (i.e., duplicate reinforcing layers 58) of the reinforcing layers of the drive/guide lug converge towards a base of the drive/guide lug (evident from Fig. 4).
	Regarding claim 20, Gagne discloses the elastomeric layer of the drive/guide lug and the reinforcing layers of the drive/guide lug are separate pieces that are put together (Fig. 4; note the specific manner (i.e., “molded”) in forming the drive/guide lug and the reinforcing layers together is not afforded full patentable weight in a product claim, See MPEP 2113).
	Regarding claim 21, Gagne discloses each of at least two of the reinforcing layers of the drive/guide lug comprises fibers (i.e., “glass fibers” as described in paragraph [0008]).
	Regarding claim 23, Gagne discloses the reinforcing layers of the drive/guide lug are configured to (i.e., capable of) reduce a potential for crack propagation in the drive/guide lug (paragraphs [0004-0006]).
	Regarding claim 24, Gagne discloses a first one of the reinforcing layers of the drive/guide lug is disposed over and astride a second one of the reinforcing layers of the drive/guide lug (evident from Fig. 4 that a duplication of reinforcing layers 58 would result in such a construction).
	Regarding claim 25, Gagne discloses each of the reinforcing layers of the drive/guide lug is shaped substantially as a scaled-down version of a periphery of the drive/guide lug (evident from Fig. 4).
	Regarding claim 26, Gagne discloses the adjacent one 32 of the drive/guide lugs is a succeeding one of the drive/guide lugs that succeeds the drive/guide lug 32; and the given one of reinforcing layers of the drive/guide lug extends into the carcass towards a preceding one of the drive/guide lugs that precedes the drive/guide lug (Fig. 4).
	Regarding claim 29, Gagne discloses a vehicle comprising the track (paragraph [0015]).
	
13.	Claims 2, 7, 8 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagne in view of Ishibashi (JP 2007022304A; previously cited by Applicant).
	Regarding claim 2, Gagne discloses a track 18 for traction of a vehicle, the track being mountable around a plurality of wheels 12, 14, 16 for driving and guiding the track around the wheels, the track being elastomeric to flex as the track moves around the wheels (Fig. 1; paragraph [0015]), the track comprising: a carcass comprising a ground-engaging outer surface 20 and an inner surface 22 opposite to the ground-engaging outer surface (Fig. 2); and a plurality of drive/guide lugs 30 projecting from the inner surface of the carcass and spaced apart in a longitudinal direction of the track (Figs. 1, 3 and 4), each drive/guide lug comprising: an elastomeric layer (rubber layer defined between fabric layer 58 and inner surface 22 of track and outer surface 32 of drive/guide lug as shown in Fig. 4 or rubber layer defined between fabric layer 58 and carcass of the track as shown in Fig. 4); and a reinforcing layer 58, wherein: a tensile strength of each of the reinforcing layers of the drive/guide lug is greater than a tensile strength of the elastomeric layer of the drive/guide lug (evident from the materials used to form the reinforcing layer as described in paragraph [0008]); and a given one 58 of the reinforcing layers of the drive/guide lug extends into the carcass towards an adjacent one of the drive/guide lugs (Fig. 4; paragraph [0019]).  
	Although Gagne discloses the use of one reinforcing layer 58 in each drive/guide lug, Gagne fails to disclose the use of a plurality of reinforcing layers in each drive/guide lug.
	Ishibashi, however, in the embodiment shown in Figs. 3 and 4, teaches the use of a reinforcing layer in the form of a resin rod (5a, 5b, 5c) in each drive/guide lug to help better reinforce the “inferior in stretch resistant” rubber material of the drive/guide lug (See paragraphs [0003] and [0004] of the English-language machine translation).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the drive/guide lugs of Gagne to include an additional reinforcing layer in the form of a resin rod in each drive/guide lug, such as taught by Ishibashi, to better reinforce the drive/guide lugs and increase the durability thereof.
	Regarding claim 7, the given one 58 of the reinforcing layers of the drive/guide lug is an extended one of the reinforcing layers of the drive/guide lug (Fig. 4 of Gagne); and a contained one (5a, 5b, 5c) of the reinforcing layers of the drive/guide lug is entirely contained within the drive/guide lug (Figs. 3 and 4 of Ishibashi).
	  Regarding claim 8, the combination of Gagne, in view of Ishibashi, would implicitly result in the contained one of the reinforcing layers of the drive/guide lug being disposed between the elastomeric layer of the drive/guide lug and the extended one 58 of the reinforcing layers of the drive/guide lug (evident from Fig. 4 of Gagne)
	Regarding claim 16, the combination of Gagne, in view of Ishibashi, would implicitly result in the tensile strength of a first one (one of 58 in Gagne and resin rod 5a, 5b, 5c) of the reinforcing layers of the drive/guide lug is different from the tensile strength of a second one (the other of 58 in Gagne and resin rod 5a, 5b, 5c)  of the reinforcing layers of the drive/guide lug because different materials are used to form the first and second reinforcing layers (paragraphs [0004-0005 of the English language machine translation of Ishibashi; paragraph [0008] of Gagne).
	Regarding claim 17, the combination of Gagne, in view of Ishibashi, would implicitly result in the tensile strength of the first one of the reinforcing layers of the drive/guide lug is greater than the tensile strength of the second one of the reinforcing layers of the drive/guide lug because different materials are used to form the first and second reinforcing layers (paragraphs [0004-0005 of the English language machine translation of Ishibashi; paragraph [0008] of Gagne).
	Regarding claim 18, the combination of Gagne, in view of Ishibashi, would implicitly result in the first one of the reinforcing layers of the drive/guide lug being disposed inwardly of the second one of the reinforcing layers of the drive/guide lug (evident from Fig. 4).

14.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagne in view of Soucy et al. (US 2008/0100134 A1; previously cited by Applicant; hereinafter “Soucy”).
	Although Gagne discloses the wheels including a plurality of roller wheels 16 for rolling on the inner surface of the carcass along a rolling path of the carcass (Figs. 1-3), Gagne fails to disclose the given one of the reinforcing layers of the drive/guide lug extending to the rolling path of the carcass.  
	Soucy, however, teaches a tack wherein the reinforcing layer 160 extends at 165, 168 to the rolling path of the carcass to laterally stabilize the track (Fig. 5; paragraphs [0024] and [0061]).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the given one of the reinforcing layers of Gagne so that it extends to the rolling path of the carcass, such as taught by Soucy, to provide predictable results for better laterally stabilizing the track.

15.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagne in view of Kitamura (JP 2003065394A; newly cited).
	Although Gagne teaches the use of polyester (paragraph [0008]) for its reinforcing layer, Gagne fails to expressly disclose the reinforcing layers being elastomeric.
	Kitamura, however, teaches the use of various materials, including an elastomer material in the form of a thermoplastic polyester elastomer, that can be used to form a reinforcing layer or belt 3 (lines 15-19 on page 4 of the English language machine translation).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the reinforcing layers of Gagne by forming them of an elastomeric material, such as taught by Kitamura, as a well-known type of material that would achieve desired and predictable material and physical properties for the reinforcing layers depending on the intended use thereof.

16.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagne in view of Tsukuda et al. (JP 2000303380A; newly cited; hereinafter “Tsukuda”).
	Although Gagne discloses that its reinforcing layer can comprise fibers, as noted above, Gagne fails to expressly disclose the use of chopped fibers.
	Tsukuda, however, teaches the use of Kevlar chopped fiber in a fabric (“Example 1” in paragraph [0024] of the English-language machine translation).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the reinforcing layers of Gagne by forming the fibers therein as chopped fibers, such as taught by Tsukuda, as a well-known form of fibers that would provide predictable material and physical properties, such as an improved strength-to-weight ratio.

17.	Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagne in view of Rodgers (US 2003/0094854 A1; newly cited).
	Gagne fails to disclose the given one of the reinforcing layers of the drive/guide lug is colored differently than the elastomeric layer of the drive/guide lug and configured to indicate a level of wear of the track.
	Rodgers, however, teaches a track that includes a layer that may be colored differently than the elastomeric layer 5 of the drive/guide lug so as to indicate a level of wear of the track (paragraph [0062]).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the track of Gagne by forming the given one of the reinforcing layers to be colored differently than the elastomeric layer and be configured to indicate a level of wear of the trach, such as taught by Rodgers, to provide an indication to the user when excessive wear of the track has occurred.
 
18.	Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishibashi in view of Gagne.
	Ishibashi discloses a track for traction of a vehicle, the track being mountable around a plurality of wheels (note at least paragraph [0011] of the English-language machine translation) for driving and guiding the track around the wheels, the track being elastomeric at 3 to flex as the track moves around the wheels, the track comprising: a carcass (unlabeled, but shown in at least Figs. 1 and 2) comprising a ground-engaging outer surface and an inner surface opposite to the ground-engaging outer surface (Figs. 1 and 2); and a plurality of drive/guide lugs A projecting from the inner surface of the carcass and spaced apart in a longitudinal direction of the track (Fig. 1), each drive/guide lug comprising: a plurality of elastomeric materials 1, 2 different from one another (paragraph [0018]).
	Ishibashi fails to disclose the use of the claimed reinforcing layer.
	Gagne, however, teaches a track that includes a reinforcing layer 58 that has a greater tensile strength than the elastomeric material of the drive/guide lugs (evident from paragraph [0008]) and extends into the carcass towards an adjacent one of the drive/guide lugs (Fig. 4).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the track of Ishibashi by including a reinforcing layer that has a greater tensile strength than the elastomeric material of the drive/guide lugs and extends into the carcass towards an adjacent one of the drive/guide lugs, such as taught by Gagne, to provide predictable results for improving the rigidity of the drive/guide lugs to improve the durability of the track.
	
19.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishibashi in view of Tsunoda et al. (JPH1053171A; newly cited; hereinafter “Tsunoda”).
  	Ishibashi, in the embodiment shown in Figs. 3 and 4, discloses a track for traction of a vehicle, the track being mountable around a plurality of wheels (note at least paragraph [0011] of the English-language machine translation) for driving and guiding the track around the wheels, the track being elastomeric at 3 to flex as the track moves around the wheels, the track comprising: a carcass (unlabeled, but shown in at least Figs. 3 and 4) comprising a ground-engaging outer surface and an inner surface opposite to the ground-engaging outer surface (Figs. 3 and 4); and a plurality of drive/guide lugs B projecting from the inner surface of the carcass and spaced apart in a longitudinal direction of the track (Fig. 3), each drive/guide lug comprising at least three different materials (1; 2; 5a, 5b, 5c).
	Although Ishibashi further discloses a non-elastomeric one (5a, 5b, 5c) of the different materials of the drive/guide lug being formed of a resin rod, Ishibashi fails to expressly disclose the type of resin used to form the rod.  As such, it is unclear whether the resin rod has a greater tensile strength than a tensile strength of an elastomeric one (either 1 or 2) of the different materials of the drive/guide lugs.
	Tsunoda, however, teaches the use of a nylon resin rod 3 having a greater tensile strength than the elastomeric material of the drive/guide lug (note paragraphs [0003-0005] of Ishibashi which describe this reference) to reinforce a drive/guide lug (Abstract; Fig. 1).
	It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the track of Ishibashi by using a nylon resin rod for its resin rod, such as taught by Tsunoda, to provide predictable and desired material and physical properties, such as a high tensile strength in comparison to the elastomeric materials of the drive/guide lug so as to improve the rigidity of the drive/guide lugs and increase the durability of the track.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617